Filed 5/2/14 P. v. Delgado CA6

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H039948
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1240989)

         v.

MIKEAL LEE DELGADO,

         Defendant and Appellant.



         Defendant Mikeal Lee Delgado was observed by a police officer conversing with a
known drug dealer. Defendant was driving a BMW. The police officer determined that
the BMW had been reported stolen. Defendant got out of the BMW and tried to remove
its license plate. The officer detained him, and defendant provided a false name. The
officer discovered that defendant was on parole with an active arrest warrant for
absconding. Defendant’s driver’s license was suspended, and he had marijuana and a
spark plug in his pockets. An “air gun” that had been spray painted black was found in
the BMW.
         Defendant waived his right to a preliminary examination. He was charged by
information with one felony, driving or taking a vehicle with a prior conviction for doing
so (Veh. Code, § 10851, subd. (a); Pen. Code, § 666.5), four misdemeanors, alteration of
an imitation firearm (Pen. Code, § 20150, subd. (a)), possession of burglary tools (Pen.
Code, § 466), driving with a suspended license with a prior conviction for doing so (Veh.
Code, § 14601.1, subd. (a)), and providing a false name to a peace officer (Pen. Code,
§ 148.9), and one infraction, possession of less than an ounce of marijuana (Health & Saf.
Code, § 11357, subd. (b)). The information also alleged that defendant had suffered a
prior strike conviction (Pen. Code, §§ 667, subds. (b)-(i), 1170.12) and four times served
prison terms for prior felony convictions (Pen. Code, § 667.5, subd. (b)).
       Defendant had a lengthy criminal history (seven prior felony convictions and 21
prior misdemeanor convictions) and was a chronic substance abuser. His prior crimes
included exhibiting a deadly weapon, spousal abuse, and obstructing an officer. He had
completed several residential substance abuse treatment programs, but he had always
returned to substance abuse.
       Defendant faced a maximum term of 12 years in prison. He accepted a “court
offer” of a sentence cap of five years in prison in exchange for his no contest pleas to all
counts and admission of all of the prior conviction, strike, and prison prior allegations.
The court refused to strike the strike. It imposed the lower term of two years, doubled
due to the strike, for a four-year prison term for the felony and imposed concurrent jail
terms for the misdemeanors. The court struck the punishment for the prison priors.
Defendant timely filed a notice of appeal.
       Appointed appellate counsel has filed an opening brief that states the case and the
facts but raises no issues. Defendant was notified of his right to submit written argument
on his own behalf but has failed to avail himself of the opportunity. Pursuant to People v.
Wende (1979) 25 Cal. 3d 436, we have reviewed the entire record and have concluded that
there are no arguable issues on appeal.
       The judgment is affirmed.




                                              2
                                   _______________________________
                                   Mihara, J.



WE CONCUR:




_____________________________
Bamattre-Manoukian, Acting P. J.




_____________________________
Grover, J.




                                     3